          Case 2:13-cr-00039-JAD-VCF Document 427 Filed 04/15/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL D. HOLLINGSWORTH
   Assistant United States Attorney
 4 Nevada Bar No. 1925
   501 Las Vegas Boulevard South, Suite 1100
 5 Las Vegas, Nevada 89101
   (702) 388-6336
 6 Daniel.Hollingsworth@usdoj.gov
   Attorneys for the United States
 7

 8

 9                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                        2:13-CR-039-JAD-VCF

12                Plaintiff,                       William
                                                   Order    Richardson’s
                                                          Granting         and Harvey
                                                                    Unopposed   Motion to
                                                   Vechery’s  Unopposed   Motion    to Extend
                                                   Extend Time for Replies in Support   of
13         v.                                      Time  to File their Replies to the
                                                   Richardson and Vechery's Motions to
                                                   Government’s Responses to Richardson’s
14 RAMON DESAGE, aka RAMON ABI-                    Intervene
                                                   and Vechery’s Motions to Intervene (ECF
   RACHED, aka RAYMOND ANTOINE                     No. 349, 361)
15 ABI-RACHED,                                     (Second Request)
16                Defendant.

17         This Motion to Extend Time is the second request. LR IA 6-1.

18         William Richardson (Richardson) and Harvey Vechery (Vechery) requested the first

19 extension to, and including, April 20, 2020, ECF No. 394. This Court granted the

20 extension, ECF No. 398. Richardson and Vechery respectfully move this Court for a Second

21 Order extending the time for Richardson and Vechery to file their respective Replies to the

22 government’s Responses, ECF Nos. 372, 373, to Richardson’s and Vechery’s Motions to

23 Intervene, ECF Nos. 349, 361, to and including June 30, 2020. The parties hope the

24 settlement can be completed before that date. The reason is the government, Richardson,

25 and Vechery have made progress in settling the civil forfeiture in rem action and the

26 criminal litigation. The next step in the settlement process is that based on Richardson’s

27 signed Stipulation and Petition for Remission and Mitigation under the exclusive executive

28 branch procedure for potential settlement only, Vechery’s signed Stipulation and Petition for
             Case 2:13-cr-00039-JAD-VCF Document 427 Filed 04/15/20 Page 2 of 2



 1   Remission and Mitigation under the exclusive executive branch procedure for potential

 2   settlement only, the government will prepare documents and memorandums that have five

 3   levels of review that ends with the Chief of Money Laundering Asset Recovery Section,

 4   Criminal Division, United States Department of Justice, for preapproval of the exclusive

 5   executive branch Petitions for Remission and Mitigation in the civil forfeiture case. 1

 6            For the first extension of time, the government consented to the extension of time at

 7   the request of David Chesnoff, counsel for Richardson, on December 18, 2019, and

 8   consented to the extension of time at the request of Patricia Lee, counsel for Vechery, on

 9   December 23, 2019.

10            The government consented to this second extension of time as requested by Patricia

11   Lee for Vechery and David Chesnoff for Richardson on April 14, 2020.

12            This Motion is not submitted solely for the purpose of delay or for any other

13   improper purpose.

14            This Court should grant an extension of time to, and including, June 30, 2020.

15            Dated: April 14, 2020.

16                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
17
                                                  /s/ Daniel D. Hollingsworth
18                                                DANIEL D. HOLLINGSWORTH
                                                  Assistant United States Attorney
19

20                                                IT IS SO ORDERED:
             Good cause appearing, IT IS HEREBY ORDERED that the Motion to Extend Time
21
         [ECF No. 426] is GRANTED; the reply deadline is________________________________
                                                         extended to June 30, 2020.
22                                             HONORABLE JENNIFER A. DORSEY
                                                _________________________________
                                               UNITED      STATES DISTRICT JUDGE
23                                              U.S. District Judge Jennifer A. Dorsey
                                                Dated: April 15, 2020
24                                             DATED: ________________________

25   1
      21 U.S.C. § 853(i)(1); 18 U.S.C. §§ 981(e)(6) and 1963(g)(1); MacInnes, 223 F. App’x at 553
     n.3 (explaining that the statutes and the CFR authorize the attorney general to determine
26
     whether to provide relief to victims); United States v. Carter, 742 F.3d 440, 446 (9th Cir. 2014)
27   (explaining that “the Government may choose to assign forfeited proceeds to victims ….”);
     DSI, 496 F.3d at 181-82; 28 CFR Part 9; see Government’s Response, ECF No. 373, to Harvey
28   Vechery’s Motion to Intervene, ECF No. 361.
                                                     2
